Dykman, J.
This is an appeal from an order denying a motion made by the plaintiff, ten years after the cause was at issue, for leave to amend his complaint, and that statement is sufficient to justify the making the order from which the appeal was taken.
If the plaintiff has a cause of action against the defendant upon the agreement set out in the original complaint, or in consequence of any • violation of the same, he will experience no difficulty in its exhibition under the original pleadings.
The order should be affirmed, with ten dollars costs and disbursements.
Barnard, P. J., and Pratt, J., concur.